Detailed Action
1. 	This office action is in response to communicated dated 24 March 2021 concerning application number 16/441,527 effectively filed on 14 June 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1, 3-11, and 13-20 are pending, of which claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 15, 18, 19 and 20 have been amended; claims 2 and 12 have been canceled; and claims 1, 3-11, and 13-20 are under consideration for patentability. 

Response to Arguments
4. 	Applicant's arguments dated 24 March 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed the amended claims within the updated text below. 
Claim Objections
5. 	Claim 1 is objected to because of the following informalities.
Claim 1 contains minor typographical and grammatical errors.  
Claim 1, line 15: The Examiner suggests changing “the plurality of protrusions” to “the plurality of radial protrusions.” 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1, 3, 8-11, 13, and 18-20 are rejected under 35 U.S.C. as being unpatentable over Fischell et al. (US 2003/0195588 A1) in view of Nielsen (US 2007/0223756 A1).
	Regarding claims 1 and 11, Fischell teaches a system and a computer implemented method for monitoring human body activity ([0067]) comprising: 
a device adapted to be mounted in an ear of a human (ear canal sensor / stimulator system 10 [0067]), the device comprising a plurality of sensors ([0067-0068]), each sensor adapted to monitor a physical or physiological parameter of the human and output a signal representing the monitored physical or physiological parameter ([0068]); 
a data collection device adapted to receive the plurality of signals from the plurality of sensors and to process the signals to form digital data representing the monitored physical or physiological parameters (data communication system  which allows hardware to receive transmitted digital signals from sensors [0050, 0052, 0065]);

wherein the device adapted to be mounted in an ear of a human further comprises a first portion adapted to be inserted in an ear canal of the human (first portion of ear canal system 10 with electrodes 15A-15C and caloric transducer 16 [FIG. 2, 0067]) and a second portion adapted to protrude from the ear of the human (second portion of ear canal system 10 with outer shell 12 [FIG. 2, 0067]); and
 the first portion comprises a plurality of protrusions (the first portion with electrodes 15A-15C and caloric transducer 16 form protrusions [FIG. 2]), wherein at least some of the plurality of protrusions comprise at least one sensor (electrodes 15A-15C and caloric transducer 16 each form protrusions [FIG. 2]).
Fischell does not explicitly teach wherein the plurality of protrusions are radial protrusions. 
The prior art by Nielsen is analogous to Fischell, as they both teach hearing devices comprising protrusions ([0035]). 
Nielsen teaches wherein the plurality of protrusions are radial protrusions ([0035]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Fischell’s protrusions to further comprise radial protrusions, as taught by Nielsen. The advantage of such modification will provide security to the components of hearing device.

Regarding claims 8 and 18, Fischell teaches further adapted to perform at least some of blood pressure measurement using accelerometer measuring of heart rate (HR) (accelerometer used for detection of events [0030, 0068]). 
Regarding claims 9 and 20, Fischell teaches wherein the second portion comprises a battery (battery enclosed within the outer shell 12 [0067]).
Regarding claim 19, Fischell teaches the device adapted to be mounted in an ear of a human is further adapted to provide connected voice control ([0048]).

8. 	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. in view of Nielsen, further in view of Chou et al. (US 2018/0014741 A1) and Christensen (US 2008/0186241 A1).
Regarding claims 4 and 14, Fischell in view of Nielsen suggests the system of claim 1 and the method of claim 11. Fischell and Nielsen do not explicitly teach wherein each radial protrusion comprises an electrically conductive rubber portion and an electrically isolated shell, wherein the electrically conductive rubber portion is adapted to be a dry electrode and to sense signals to be used for at least one of electroencephalography and electrocardiography.

Chou teaches wherein each radial protrusion comprises an electrically conductive rubber portion, wherein the electrically conductive rubber portion is adapted to be a dry electrode and to sense signals to be used for electroencephalography (EEG signals obtained from dry electrodes made from conductive rubber [0012, 0042]). 
The prior art by Christensen is analogous to Fischell, as they both teach wearable ear devices for the purpose of medical measurements or data ([0047]).
Christensen teaches an electrically isolated shell (housing, coatings, non-conductive material members, or a shell can be used to electrically isolate electrical components or electrical contacts [0046, 0097]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the radial protrusions suggested by Fischell in view of Nielsen with a dry electrode, as taught by Chou. The benefit of this modification will allow for an alternate way of obtaining heart beat sequences from the ear. Additionally, it would have also been obvious to modify the radial protrusions with a non-conductive material member used to electrically isolate the electrical contacts, as taught by Christensen. The benefit of this modification will prevent unwanted electrical contact between various components of the ear device. 

9. 	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. in view of Nielsen, Chou et al. and Christensen, further in view of Beck (US 2010/0042183 A1).

Fischell, Nielsen, Chou, and Christensen do not explicitly teach wherein each radial protrusion further comprises microelectromechanical systems transducer comprising a mechanical transducer adapted to output an electrical signal representing a mechanical signal. 
The prior art by Beck is analogous to Fischell, as they both teach stimulation using medical ear devices ([0002, 0027]). 
Beck teaches wherein each radial microelectromechanical systems transducer comprising a mechanical transducer adapted to output an electrical signal representing a mechanical signal (mechanical signal to an electrical signal [abstract, 0030]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the ear device suggested by Fischell in view of Nielsen, Chou, and Christensen with a mechanical-to-piezoelectric output transducer, as taught by Beck. The benefit of this modification will help with hearing by providing audible frequency vibrations to the cochlea. 
Regarding claims 6 and 16, Beck teaches wherein the electrode is a flexible electrode and the microelectromechanical systems transducer is further adapted to output an electrical signal representative of physical movement of the flexible electrode .  

10. 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. in view of Nielsen, Chou et al., Christensen, Beck, and further in view of Looney et al. (US 2016/0331328 A1). 
Regarding claims 7 and 17, Fischell in view of Nielsen, Chou, Christensen, and Beck suggests the system of claim 6 and the method of claim 16. Fischell, Nielsen, Chou, Christensen, and Beck do not explicitly teach wherein the data processing device is further adapted to determine artefacts of the physical movement that may be present in the electrical signal output from the flexible electrode, and to subtract the artefacts from the electrical signal output from the flexible electrode, to form a cleaner signal. 
The prior art by Looney is analogous to Fischell, as they both teach medical devices for physiological monitoring ([0014, 0048]). 
Looney teaches wherein the data processing device is further adapted to determine artefacts of the physical movement that may be present in the electrical signal output from the flexible electrode (motion / displacement artefacts [0039, 0043]), and to subtract the artefacts from the electrical signal output from the flexible electrode, to form a cleaner signal (removal of motion artefacts which creates a clean EEG signal [0041-0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the data processing device suggested by Fischell in view of Nielsen, Chou, Christensen, and Beck with a process 

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
.

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792